Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      September 29, 2020

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                            No. 53765-6-II

                            Respondent,

              v.

    C.J.H.,                                                  UNPUBLISHED OPINION

                            Appellant.


          LEE, C.J.—C.J.H. appeals her conviction for possession of marijuana 40 grams or less,

arguing that the juvenile court erred by not complying with JuCR 7.11(d) because it failed to enter

written findings of fact and conclusions of law within 21 days of receiving C.J.H.’s notice of

appeal. The State concedes that the juvenile court erred and suggests that we remand to the

juvenile court for entry of written findings of fact and conclusions of law. However, the juvenile

court has now entered written findings of fact and conclusions of law. Therefore, this case is now

moot, and we dismiss the appeal.1

                                              FACTS

          On April, 15, 2019, C.J.H.’s vice principal found C.J.H. with marijuana and contraband

paraphernalia in her purse while on school property. The State charged C.J.H. with violation of

the Uniform Controlled Substances Act, specifically RCW 69.50.4014, possession of marijuana

40 grams or less.



1
    We stayed this case by order on July 29, 2020. We now order the stay lifted.
No. 53765-6-II



       C.J.H. moved to suppress the marijuana and contraband paraphernalia removed from her

purse. The juvenile court denied the motion to suppress and issued oral findings of fact and

conclusions of law.

       After the juvenile court denied the motion to suppress, C.J.H. agreed to a stipulated trial.

On June 27, 2019, the juvenile court found C.J.H. guilty of possession of marijuana 40 grams or

less and sentenced her to 12 months community supervision and 5 days work crew. The juvenile

court made an oral ruling, but did not enter written findings of fact and conclusions of law. On

July 2, 2019, C.J.H. filed a notice of appeal.

       On January 3, 2020, C.J.H. filed her opening brief with this court. C.J.H’s only issue on

appeal is that the juvenile court failed to enter written findings of fact and conclusions of law after

receiving a timely notice of appeal. C.J.H. requested that we remand her case to the juvenile court

to issue written findings of fact and conclusions of law or, in the alternative, dismiss her conviction.

       On February 19, 2020, the juvenile court entered written findings of fact and conclusions

of law for both its denial of the motion to suppress and its finding of guilt on the charge of

possession of marijuana 40 grams or less.

       On March 12, 2020, the State conceded that the juvenile court erred in failing to comply

with JuCR 7.11(d) because it failed to enter written findings of fact and conclusions of law within

21 days of receiving C.J.H.’s notice of appeal. The State argued that C.J.H. was not prejudiced by

the juvenile court’s failure to comply with JuCR 7.11(d), and therefore, the appropriate remedy is

to remand with instructions to enter written findings of fact and conclusions of law.

       We stayed this case by order on July 29, 2020, pending supplemental briefing based on the

trial court’s subsequent entry of written findings of fact and conclusions of law. Appellant’s

counsel notified the court that counsel has “reviewed the entered findings and conclusions in the


                                                   2
No. 53765-6-II



context of all possible issues on appeal. I find no additional issues and thus will not be filing any

additional briefing.” Letter from Lisa E. Tabbut, Appellant’s Attorney, to Derek Byrne, Clerk of

Court, Wash. Court of Appeals, Div. II (Sept. 17, 2020), State v. C.J.H., No. 53765-5-II.

                                            ANALYSIS

       C.J.H. argues that the juvenile court did not comply with JuCR 7.11(d) by failing to enter

written findings of fact and conclusions of law after receiving her notice of appeal. The juvenile

court has now entered written findings of fact and conclusions of law in compliance with JuCR

7.11(d); therefore, C.J.H.’s appeal is moot. Accordingly, we dismiss this appeal.

       JuCR 7.11(d) requires:

       Written Findings and Conclusions on Appeal. The court shall enter written findings
       and conclusions in a case that is appealed. The findings shall state the ultimate
       facts as to each element of the crime and the evidence upon which the court relied
       in reaching its decision. The findings and conclusions may be entered after the
       notice of appeal is filed. The prosecution must submit such findings and
       conclusions within 21 days after receiving the juvenile’s notice of appeal.


(boldface omitted) (emphasis added). The plain language of JuCR 7.11(d) does not require the

juvenile court to enter written findings of fact and conclusions of law within any time period. The

alleged 21 day requirement that C.J.H. relies on for her appeal and the State relies on for its

concession is not a requirement imposed on the juvenile court. Rather, JuCR 7.11(d) only requires

the juvenile court to enter the written findings of fact and conclusions of law in a case that is

appealed and allows the juvenile court to enter such written findings of fact and conclusions of

law after the notice of appeal is filed. The juvenile court did that here.

       A case is basically moot if the court cannot provide the relief originally sought or can no

longer provide effective relief. State v. Cruz, 189 Wash. 2d 588, 597, 404 P.3d 70 (2017); In re Det.

of Nelson, 2 Wash. App. 2d 621, 628, 411 P.3d 412, review denied, 190 Wash. 2d 1029 (2018);


                                                  3
No. 53765-6-II



Josephinium Assocs. v. Kahli, 111 Wash. App. 617, 622, 45 P.3d 627 (2002). Generally, a moot

case will be dismissed. Cruz, 189 Wash. 2d at 597.

       Here, C.J.H.’s only issue on appeal is that the juvenile court failed to enter written findings

of fact and conclusions of law under JuCR 7.11(d), and she requested a remand of her case to the

juvenile court for entry of written findings of fact and conclusions of law. Because the juvenile

court has entered written findings of fact and conclusions of law, we can no longer provide C.J.H.

effective relief because C.J.H. has obtained the relief sought. Thus, this appeal is moot.

       C.J.H. relies on State v. Witherspoon, 60 Wash. App. 569, 571, 805 P.2d 248 (1991), to

support her alternative argument for dismissal of her conviction. In Witherspoon, the trial court

never entered findings of fact and conclusions of law after receiving the appellant’s notice of

appeal. 60 Wash. App. at 571. On appeal, the court acknowledged that remand may be the

appropriate remedy in some cases, but concluded that Witherspoon would suffer obvious prejudice

if the court remanded. Id. at 572. The court articulated two reasons to support its conclusion that

the appellant would suffer “obvious prejudice by remand.” Id. First, there is an appearance of

unfairness by allowing findings of fact and conclusions of law to be entered after the appellant has

framed the issues in heropening brief. Id. Second, if the appellant is in custody, the undue delay

created by remand creates “real prejudice” to the appellant that “is not due to any fault of [the

appellant] or [her] counsel” because she will be held in custody longer. Id. Accordingly, the court

reversed and dismissed the case. Id.

       Witherspoon is distinguishable. The trial court in Witherspoon never entered written

findings of fact and conclusions of law. Here, the juvenile court has entered written findings of

fact and conclusions of law, which is the relief C.J.H. sought. Additionally, the appearance of

unfairness issue addressed in Witherspoon is not present here because the only issue C.J.H. raised


                                                 4
No. 53765-6-II



on appeal is that the juvenile court failed to comply with JuCR 7.11(d) when it did not enter written

findings of fact and conclusions of law. Finally, there is no prejudice because, unlike Witherspoon

who was detained throughout the entire appellate process, C.J.H. was sentenced to community

supervision and is not being detained during the appellate process.

          Here, because the juvenile court has entered written findings of fact and conclusions of law

and C.J.H. has obtained the relief requested, the appeal is moot. Accordingly, we dismiss C.J.H.’s

appeal.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                       Lee, C.J.
 We concur:



 Worswick, J.




 Maxa, J.




                                                   5